 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    SILVIO GUTIERREZ, et al.,                  Case No.: 19cv357-LAB (LL)
12                               Plaintiffs,
                                                 ORDER GRANTING
13    v.                                         UNOPPOSED MOTION FOR
                                                 REMAND
14    FORD MOTOR COMPANY, et al.,
15                            Defendants.
16
17         Plaintiffs filed a motion for remand (Docket no. 14), arguing that there were
18   no grounds for this Court’s exercise of jurisdiction, and seeking an award of $1,300
19   to cover fees and expenses incurred as a result of improper removal.
20         Defendants have now filed a notice of non-opposition. (Docket no. 15.) The
21   unopposed motion is therefore GRANTED. The Court AWARDS costs and fees
22   of $1,300 to Plaintiffs as requested, and this action is REMANDED to the Superior
23   Court of California for the County of San Diego.
24         IT IS SO ORDERED.
25   Dated: May 9, 2019
26
27                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
28

                                                1
                                                                            19cv357-LAB (LL)
